On Motion for Rehearing.
LATTIMORE, J.
The judgment of the court below, rendered upon appellant’s plea of guilty, recites that it plainly appeared to the court that said defendant was sane and uninfluenced-in mak*757Ing Ms plea of guilty. TMs court presumes correctness in the records, judgments, and orders of trial courts until the contrary is made to appear in some legal way. Appellant’s complaintjn his motion that there is no evidence in the record showing that he was sane at the time he entered his plea of guilty has no merit.
The motion for rehearing will be overruled.